Exhibit 10.7
 
REVOLVING CREDIT NOTE
 
$20,000,000
New York, New York
 
As of November 25, 2008

 
FOR VALUE RECEIVED, the undersigned, KINRO, INC., an Ohio corporation, and
LIPPERT COMPONENTS, INC., a Delaware corporation (collectively, the
"Borrowers"), hereby jointly and severally, unconditionally promise to pay to
the order of Wells Fargo Bank, N.A. (the "Lender"), at the office of JPMorgan
Chase Bank, N.A. (the "Administrative Agent") at 10 S. Dearborn, Chicago, IL
60605 on the Maturity Date in lawful money of the United States of America and
in immediately available funds, the principal amount of (a) TWENTY MILLION
DOLLARS ($20,000,000), or, if greater, (b) such principal amount as shall have
been made available by the Lender pursuant to Section 2.06A of the Credit
Agreement referred to below, or, if less, (c) the aggregate unpaid principal
amount of all Revolving Loans made by the Lender pursuant to the Credit
Agreement (referred to below). The Borrowers further agree, jointly and
severally, to pay interest on the unpaid principal amount outstanding hereunder
from time to time from the date hereof in like money at such office at the rates
and on the dates specified in the Credit Agreement.
 
The holder of this Note is authorized to record on the schedule annexed hereto
or on a continuation thereof the date, Type and amount of each Loan made
pursuant to the Credit Agreement, each continuation thereof, each conversion of
all or a portion thereof to another Type, the date and amount of each payment or
repayment of principal thereof and, in the case of Eurodollar Loans, the length
of each Interest Period with respect thereto; provided, however, that the
failure to make any such recordation shall not affect the obligations of the
Borrowers in respect of such Loans.
 
This Note is one of the Revolving Credit Notes referred to in the Second Amended
and Restated Credit Agreement dated as of November 25, 2008 (as so restated and
further amended, the "Credit Agreement") among the Borrowers, the Lenders party
thereto and JPMorgan Chase Bank, N.A. as Administrative Agent, is secured as
provided therein and in the Security Documents, is entitled to the benefits of
the Guarantee Agreements as provided in the Credit Agreement and the Guarantee
Agreements, and is subject to optional and mandatory prepayment as set forth in
the Credit Agreement.
 
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided in the
Credit Agreement.
 
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
 

--------------------------------------------------------------------------------



Terms defined in the Credit Agreement are used herein with their defined
meanings unless otherwise defined herein. This Note shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.
 
KINRO, INC.
   
By:
     
Name:
 
Title:
   
LIPPERT COMPONENTS, INC.
   
By:
     
Name:
 
Title:

 

--------------------------------------------------------------------------------


 